PER CURIAM.
The mandate of the Supreme Court of the United States directing that the judgment of this court heretofore entered in this cause on February 23, 1935, be reversed, and for further proceedings in conformity with the opinion of said court, having been received and filed, on consideration whereof, it is now here ordered that the mandate of this court heretofore issued to the United States Board of Tax Appeals on March 16, 1935, be, and the same is hereby, recalled.
It is further ordered that the judgment of this court heretofore entered on February 23, 1935, be, and the same is hereby, vacated.
It is now here ordered and adjudged by this court that the decision of the United States Board of Tax Appeals entered in this cause on March 27, 1934, be, and the same is hereby, affirmed.